UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-02217 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN (Full title of the plan) (Name of issuer of the securities held pursuant to the plan) One Coca-Cola Plaza Atlanta, Georgia30313 (Address of the plan and address of issuer's principal executive offices) THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Financial Statements and Supplemental Schedule As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 with Report of Independent Registered Public Accounting Firm THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Financial Statements and Supplemental Schedule As of December 31, 2006 and 2005 and for the Year Ended December 31, 2006 Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, line 4i – Schedule of Assets (Held at End of Year) 11 [LETTERHEAD OF BANKS, FINLEY, WHITE & CO.] To The Coca-Cola Company Benefits Committee The Coca-Cola Company Atlanta, Georgia Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of The Coca-Cola Company Thrift & Investment Plan (the “Plan”) as of December 31, 2006 and 2005 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005 and the changes in net assets available for benefits for the year ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ BANKS, FINLEY, WHITE & CO. College Park, Georgia June 28, 2007 1 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Statements of Net Assets Available for Benefits December 31, 2006 and 2005 2006 2005 ASSETS Investments (Notes 3 and 4) $ 1,545,273,985 $ 1,330,701,233 Accrued interest receivable 25,115 158,594 Due from broker for securities sold 294,660 95,273 NET ASSETS AVAILABLE FOR BENEFITS $ 1,545,593,760 $ 1,330,955,100 The accompanying notes are an integral part of the financial statements. 2 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ 187,910,954 Dividend income 22,513,046 Interest income 31,308,900 Total investment income 241,732,900 Contributions: Employer 21,540,420 Participants 60,418,844 Rollovers from other qualified plans 3,955,388 Total contributions 85,914,652 Total additions 327,647,552 Deductions from net assets attributed to: Distributions to Participants 112,961,649 Administrative expenses 47,243 Total deductions 113,008,892 Net increase in net assets available for benefits 214,638,660 Net assets available for benefits, beginning of year 1,330,955,100 NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ 1,545,593,760 The accompanying notes are an integral part of the financial statements. 3 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements December 31, 2006 and 2005 Note 1 – Description of Plan The following description of The Coca-Cola Company Thrift & Investment Plan (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan was originally adopted effective July 1, 1960 and was restated most recently effective January 1, 1999.The Plan is a defined contribution pension plan covering a majority of the domestic employees of The Coca-Cola Company and its participating subsidiaries (the “Company”), with the exception of employees represented by bargaining units which have not negotiated coverage and others listed in the Plan document.Eligible employees may begin participating in the Plan upon hire with the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The trustee of the Plan is the Merrill Lynch Trust Company (the “Trustee”). Contributions The election to contribute to the Plan by employees (“Participants”) is voluntary.Participant contributions are in the form of payroll deductions with the Company currently making a matching contribution equal to 100% of the first 3% of compensation contributed by a Participant each payroll period, subject to certain limitations imposed by the Internal Revenue Code (the “Code”). Participants may contribute to the Plan with “Before-Tax” dollars and/or “After-Tax” dollars.“Before-Tax” contributions are not subject to current federal income taxes but are subject to Federal Insurance Contributions Act (“FICA”) taxes.“Before-Tax” and “After-Tax” contributions are limited in total to 25% of compensation, subject to certain limitations.For 2006, the maximum “Before-Tax” annual contribution amount under the Code was $15,000. Participants who are age 50 or older by the end of the year may make additional “Catch-Up” contributions with “Before-Tax” dollars provided certain Plan or Internal Revenue Service limits have been met.For 2006, the maximum “Catch-Up” contribution amount was $5,000. All contributions are paid to the Trustee and are invested as directed by Participants and the Company. Participants may direct their contributions into a money market fund, common stock of The Coca-Cola Company, collective trust funds and mutual funds with various investment objectives and strategies. 4 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 1 – Description of Plan (Continued) All Company matching contributions are invested in common stock of The Coca-Cola Company.Participants who are age 53 or older may redirect Company contributions into other investment options under the Plan.Effective as of January 1, 2007 the Plan was amended to permit all participants to redirect Company contributions into other investment options under the Plan.Refer to Note 8. Participants are allowed to roll over account balances from a previous employer’s tax-qualified retirement plan or Individual Retirement Accounts into the Plan. Vesting Participants who were hired before April 1, 2002 are immediately vested in their salary deferral contributions, Company matching contributions and related earnings.Participants who were hired after March 31, 2002 are immediately vested in their salary deferral contributions and related earnings, while vesting in Company matching contributions is based on a graduated schedule over a three-year period as follows:33% after one year of service, 67% after two years of service and 100% after three years of service.Forfeited amounts are generally used to reduce employer contributions or pay administrative expenses of the Plan. Valuation of Participant Accounts Participant account balances are valued based upon the number of shares of each investment credited to Participant accounts.Shares are revalued on a daily basis to reflect earnings and other transactions.Shares of common stock of The Coca-Cola Company are revalued on a daily basis to reflect changes in fair value.Participant accounts are updated on a daily basis to reflect transactions affecting account balances. Participant Loans Participants may borrow from their account balances subject to certain limitations.Participant loans may be taken from a combination of “Before-Tax,” “After-Tax,” and “Rollover” account balances. The following applies to Participant loans: (a) The maximum amount that a Participant may borrow is the lesser of 50% of their account balance or $50,000.The $50,000 maximum is reduced by the Participant’s highest outstanding loan balance on any loans during the preceding 12 months. (b) The minimum loan amount is $1,000. 5 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 1 – Description of Plan (Continued) Participant Loans (Continued) (c) The loan interest rate is the prime rate as published in The Wall Street Journal on the business day prior to the day the loan is requested. (d) The loan repayment period is limited to five years for a general purpose loan and 15 years for a loan used to purchase or build a principal residence. Employee Stock Ownership Plan The portion of the Plan invested in common stock of The Coca-Cola Company is designated as an employee stock ownership plan (“ESOP”) within the meaning of Code Section 4975(e)(7).Participants invested in common stock of The Coca-Cola Company may elect to receive their entire dividend amount as a cash payment made directly to them rather than have the dividend amount reinvested in their Plan account.The total amount of dividends paid directly to Participants making this election was $1,960,060 during 2006.These dividends are included in Dividend income and Distributions to Participants on the Statement of Changes in Net Assets Available for Benefits. Payment of Benefits Upon retirement, termination or disability, Participants may elect to receive payment from the Plan in a lump-sum distribution, installments or in partial payments (a portion paid in a lump sum, and the remainder paid later).Participants may elect in-service distributions from After-Tax account balances or distributions from all vested accounts after attaining age 59½. Administration The Plan is administered by The Coca-Cola Company Benefits Committee (the “Committee”) which, as administrator, has substantial control of and discretion over the administration of the Plan. Plan Termination The Company expects the Plan to be continued indefinitely but reserves the right to terminate the Plan or to discontinue its contributions to the Plan at any time, by written approval from the Committee.In the event of termination, the Committee may either: (a) continue the trust for as long as it considers advisable, or (b) terminate the trust, pay all expenses from the trust fund, and direct the payment of Participant account balances, either in the form of lump-sum distributions, installment payments, or any other form selected by the Committee. 6 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 2 – Significant Accounting Policies Basis of Accounting The financial statements of the Plan are presented on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires Plan management to make estimates that affect certain reported amounts and disclosures.Actual results may differ from those estimates. Valuation of Investments Money market funds are stated at fair value, which approximates cost.The investments in common stock of The Coca-Cola Company and the mutual funds are stated at fair value based upon quoted prices in active markets at the last reported sales price on the last business day of the Plan year.Investment in collective trust funds are stated at fair value, based on quoted redemption values determined by the investment managers.Participant loans are valued based upon remaining unpaid principal balance plus any accrued but unpaid interest. Administrative expenses Certain administrative expenses were paid by the Plan, as permitted by the Plan Document.All other administrative expenses were paid by the Company. 7 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 3 – Investments The fair value of investments at December 31 is as follows: 2006 2005 Participant-directed investments $ 1,058,175,867 $ 915,096,253 Nonparticipant-directed investments 487,098,118 415,604,980 $ 1,545,273,985 $ 1,330,701,233 The fair value of individual investments that represent 5% or more of the Plan’s net assets at December 31 is as follows: 2006 2005 Common stock of The Coca-Cola Company $ 860,817,346 $ 758,934,510 Barclay’s S&P 500 Stock Fund 131,843,709 115,353,295 Merrill Lynch Retirement Preservation Trust 112,604,049 116,864,083 Investments in common stock of The Coca-Cola Company include both participant-directed andnonparticipant-directed investments. During the year ended December 31, 2006, the Plan’s investments (including investments purchased, sold, as well as held during the year) appreciated in fair value as follows: Net appreciation in fair value of investments (as determined by quoted market prices): Common stock of The Coca-Cola Company $ 144,587,123 Mutual funds 25,408,674 169,995,797 Net appreciation in fair value of investments (as determined by theinvestment manager): Collective trust funds 17,915,157 Net appreciation in fair value of investments $ 187,910,954 8 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 4 – Nonparticipant-Directed Investments Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: December 31, 2006 December 31, 2005 Net assets, at fair value: Common stock of The Coca-Cola Company $ 487,098,118 $ 415,604,980 Year Ended December 31,2006 Changes in net assets: Contributions $ 21,540,420 Dividends 12,557,366 Net appreciation 80,618,981 Distributions to Participants (34,029,820 ) Transfers to other investment funds (9,193,809 ) Net increase $ 71,493,138 Note 5 – Transactions with Parties-in-Interest During the year ended December 31, 2006, the Plan had the following transactions relating to common stock of The Coca-Cola Company: Shares Fair Value Realized Gain Purchases 1,402,071 $ 63,727,846 $ - Sales 2,388,747 106,432,133 35,456,318 Dividends Received - 22,513,046 - The Plan held the following investments in common stock of The Coca-Cola Company: Shares Fair Value December 31, 2006 17,840,774 $ 860,817,346 December 31, 2005 18,827,450 758,934,510 9 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN Notes to Financial Statements (Continued) Note 5 – Transactions with Parties-in-Interest (Continued) The Plan’s investments in the Cash Management Account and Retirement Preservation Trust are managed by Merrill Lynch Bank & Trust Company, FSB and Merrill Lynch Banks USA, respectively.The Plan’s investments in the Government Fund, Small Cap Index Fund, Aggregate Bond Index Fund, International Index Fund, Basic Value Fund, Value Opportunities Fund, Fundamental Growth Fund, Long-Term Growth Fund, All-Equity Fund, and Growth and Income Fund were managed by Merrill Lynch Investment Managers (“MLIM”) until September 29, 2006, the date Merrill Lynch Investment Managers merged with BlackRock, Inc.Effective October 1, 2006, the investments previously managed by MLIM were renamed BlackRock.As a result of the merger, BlackRock, Inc. is an affiliate of Merrill Lynch Trust Company (the “Trustee”), and, therefore, the transactions in these funds continue to qualify as party-in-interest. Note 6 – Risk and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect Participant account balances and the amounts reported in the statement of net assets available for benefits. Note 7 – Income Tax Status The Plan has received a determination letter from the Internal Revenue Service dated March25, 2003, stating that the Plan is qualified under Section 401(a) of the Code and, therefore, the related trust is exempt from taxation.The Plan was amended subsequent to receipt of the determination letter.Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification.The Committee and the Company’s tax counsel believe the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believe that the Plan, as amended, is qualified and the related trust is tax exempt. Note 8 – Subsequent Event Effective January 1, 2007, the Plan was amended to allow participants to direct the investment of the balance of his or her Company Matching account into other investment options at any time.Company contributions are initially invested in the Company Common Stock.Accordingly, all plan investments in common stock of The Coca-Cola Company became participant-directed effective January 1, 2007. 10 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN EIN:58-0628465PN:002 Schedule H, line 4i - Schedule of Assets (Held at End of Year) December 31, 2006 (c) Description of investment (b) Identity of issue, including maturity date, borrower, lessor or rate of interest, collateral, (e) Current (a) similar party par, or maturity value (d) Cost value MONEY MARKET FUNDS: * BlackRock, Inc. Government Fund $7,468,070 $7,468,070 * Merrill Lynch Bank & Trust Company, FSB Cash Management Account 1,023,645 1,023,645 Total Money Market Funds 8,491,715 8,491,715 COMMON STOCK: * The Coca-Cola Company Common Stock 501,378,560 860,817,346 COLLECTIVE TRUST FUNDS: Barclay's Global Investors S&P 500 Stock Fund 99,074,497 131,843,709 * Merrill Lynch Bank USA Retirement Preservation Trust 112,604,049 112,604,049 Total Collective Trust Funds 211,678,546 244,447,758 MUTUAL FUNDS: AIM Advisors, Inc. International Growth Fund 7,828,277 8,680,614 AIM Advisors, Inc. Large Cap Growth Fund 6,799,535 7,065,261 Allianz NFJ Small Cap Value Fund 32,437,389 32,472,082 American Funds Growth Fund of America 5,927,755 6,017,794 * BlackRock, Inc. Aggressive Bond Index Fund 14,916,112 14,601,803 * BlackRock, Inc. Basic Value Fund 26,207,982 28,931,568 * BlackRock, Inc. Fundamental Growth Fund 10,318,469 11,841,509 * BlackRock, Inc. Global Allocation Fund 38,484,604 45,057,805 * BlackRock, Inc. International Index Fund 11,450,717 14,557,241 * BlackRock, Inc. Large Cap Core Fund 10,637,151 13,413,537 * Party-in-interest 11 THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN EIN:58-0628465PN:002 Schedule H, line 4i - Schedule of Assets (Held at End of Year) December 31, 2006 (c) Description of investment (b) Identity of issue, including maturity date, borrower, lessor or rate of interest, collateral, (e) Current (a) similar party par, or maturity value (d) Cost value MUTUAL FUNDS (CONTINUED): * BlackRock, Inc. Small Cap Index Fund 11,334,115 13,311,521 * BlackRock, Inc. Value Opportunities Fund 26,902,004 26,991,062 Calvert Asset Management Co., Inc. Income Fund 20,133,651 19,917,955 Davis Selected Advisers, L.P. New York Venture Fund 35,743,591 39,781,940 Delaware Management Company Delaware Trend Fund 15,170,277 16,066,081 Fidelity Investments Advisor Diversified International Fund 5,742,831 8,307,579 ING Investments, LLC International Small Cap Fund 17,718,177 24,947,642 ING Investments, LLC International Value Fund 27,784,275 29,531,309 Lehman Brothers Core Bond Fund 4,026,921 3,889,244 Pacific Investment Mgt. Co. (PIMCO) Total Return Fund 18,066,402 17,956,460 Pioneer Investment Management, Inc. Pioneer Fund 7,330,750 7,666,085 Pioneer Investment Management, Inc. Small Company Fund 4,581,260 4,410,719 Thornburg Investment Management, Inc. International Value Fund 14,571,273 16,879,775 Total Mutual Funds 374,113,518 412,296,586 PARTICIPANTS' LOANS: * Participants Loans with interest rates ranging from 4.0% to 10.5%.Maturities through 2021. - 19,220,580 TOTAL ASSETS (HELD AT END OF YEAR) $1,095,662,339 $1,545,273,985 * Party-in-interest 12 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, TheCoca-Cola Company Benefits Committee has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY THRIFT & INVESTMENT PLAN (Name of Plan) By: /s/ Barbara S. Gilbreath Barbara S. Gilbreath Member, The Coca-Cola Company Benefits Committee Date:June 28, 2007 13 EXHIBIT INDEX Exhibit No. Description 23 Consent of Independent Registered Public Accounting Firm
